Title: William Emmons to James Madison, 15 December 1830
From: Emmons, William
To: Madison, James


                        
                            
                                Venerable Patriot.
                            
                            
                                
                                    Fredricksburg
                                
                                 Decr 15th 1830
                            
                        
                        
                        With emotions of gratitude for your patronage, for our National Poem—I have the pleasure after a great effort to bring out the revised Edition in a Style as I trust alike honourable to the
                            American charicter as well as those eminent Citizens who obedient to the calls of their Country step’t forth in the defence of your Administration during a trying period—(It is painful to my feelings to state, a debt of Two Thousand Dollars hangs
                            over me on account of the pr[e]sent Edition. Hence should the President [be] disposed—to assist the effort $10 the price of the
                            work can be fowarded to Con’l. Richard. M. Johnson Washing City. The improvements alone in the work have added about 200
                            pages Returning my thanks for your kind reception and subscription while at Richmond—I am Dear Sir your obt Svt
                        
                        
                            
                                Wm Emmons
                            
                        
                    